Case 8:19-cv-02189-JAK-RAO Document 55 Filed 06/22/20 Page 1 of 9 Page ID #:3797




 1   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Kevin P.B. Johnson (SBN 177129)
 2   kevinjohnson@quinnemanuel.com
     Todd Briggs (SBN 209282)
 3   toddbriggs@quinnemanuel.com
 4   Ray Zado (SBN 208501)
     rayzado@quinnemanuel.com
 5   555 Twin Dolphin Drive, 5th Floor
     Redwood Shores, CA 94065
 6   Telephone: (650) 801-5000
 7   Facsimile: (650) 801-5100

 8   Attorneys for Defendant
     JUNIPER NETWORKS, INC.
 9
10                           UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12                                WESTERN DIVISION
13   CORE OPTICAL TECHNOLOGIES, LLC,              Case No. 8:19-cv-02189 JAK (RAOx)
14              Plaintiff,                        DEFENDANT’S EX PARTE
                                                  APPLICATION TO STRIKE
15        v.                                      PLAINTIFF’S REQUEST FOR
                                                  LEAVE TO FILE A
16   JUNIPER NETWORKS, INC.,                      SUPPLEMENTAL BRIEF
17              Defendant.                        Action filed: November 12, 2019
18                                                Hearing date: July 13, 2020
                                                  Time: 8:30 a.m.
19
20
21
22
23
24
25
26
27
28

                          DEFENDANT’S EX PARTE APPLICATION TO STRIKE
                  PLAINTIFF’S REQUEST FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF
Case 8:19-cv-02189-JAK-RAO Document 55 Filed 06/22/20 Page 2 of 9 Page ID #:3798




 1         TO THE COURT AND ALL PARTIES AND THEIR RESPECTIVE
 2   ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that pursuant to the Federal Rules of Civil Procedure,
 4   Local Rule 7-19, and the Court’s Standing Order (Dkt. 23), Defendant Juniper
 5   Networks, Inc. (“Juniper”) respectfully submits this ex parte application for an order
 6   striking Plaintiff Core Optical Technologies, LLC’s (“Core”) purported Request for
 7   Leave to File a Supplemental Brief in Response to Juniper’s Reply in Support of Its
 8   Motion to Dismiss (“Request”) (Dkt. 53) and the proposed supplemental brief
 9   (“Supplemental Brief”) filed therewith (Dkt. 53-1).
10         As explained in the Memorandum of Point and Authorities attached hereto,
11   Core’s Request and its Supplemental Brief should be stricken for several reasons. The
12   Request violates the Local Rules, the Court’s Standing Order, the briefing schedule
13   agreed to by the parties, and is also not supported by good cause. Further, Juniper
14   respectfully submits that good cause exists for Juniper to move ex parte because Core’s
15   improper Request and supplemental brief relate to Juniper’s motion to dismiss, which
16   is currently set to be heard on July 13, 2020. And under the normal requirements of
17   Local Rule 6-1, the earliest that Juniper’s motion to strike could be heard is July 20,
18   2020, which is after the Court will have heard Juniper’s pending motion to dismiss.
19         Finally, to the extent the Court does not strike Core’s Request and Supplemental
20   Brief, Juniper requests that it be permitted to file a short response to address the
21   incorrect and misleading arguments made in Core’s Supplemental Brief.
22         Pursuant to Local Rule 7-19, on June 19, 2020, Juniper’s counsel contacted
23   Core’s counsel, Lawrence M. Hadley (lhadley@glaserweil.com), Stephen E.
24   Underwood (sunderwood@glaserweil.com) (both at Glaser Weil Fink Howard Avchen
25   & Shapiro LLP, 10250 Constellation Boulevard, 19th Floor, Los Angeles, California
26   90067;     Telephone:     (310)    553-3000),      and    Lawrence         R.   Laporte
27   (Lawrence.LaPorte@lewisbrisbois.com, Lewis Brisbois Bisgaard & Smith LLP, 633
28   West 5th Street, Suite 4000, Los Angeles, California 90071; Telephone: 213.250.1800),
                                               1
                           DEFENDANT’S EX PARTE APPLICATION TO STRIKE
                   PLAINTIFF’S REQUEST FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF
Case 8:19-cv-02189-JAK-RAO Document 55 Filed 06/22/20 Page 3 of 9 Page ID #:3799




 1   regarding the substance of this ex parte application and telephonically met and
 2   conferred on June 20, 2019. Core’s counsel stated that Core would oppose this ex parte
 3   application during that conference. Copies of the ex parte application have been served
 4   on all parties listed on the attached proof of service.
 5
 6    DATED: June 22, 2020               QUINN EMANUEL URQUHART & SULLIVAN,
 7                                       LLP
 8
 9                                       By: /s/ Todd Briggs
10                                           Kevin P.B. Johnson
                                             Todd Briggs
11                                           Ray Zado
                                             Attorneys for Defendant
12                                       JUNIPER NETWORKS, INC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                            DEFENDANT’S EX PARTE APPLICATION TO STRIKE
                    PLAINTIFF’S REQUEST FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF
Case 8:19-cv-02189-JAK-RAO Document 55 Filed 06/22/20 Page 4 of 9 Page ID #:3800




 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2         On April 10, 2020, Juniper Networks, Inc. (“Juniper”) filed its motion to dismiss
 3   Core Optical Technologies, LLC’s (“Core”) second amended complaint. Dkt. No. 33.
 4   On April 15, 2020, the parties agreed to a briefing schedule for Core to submit its
 5   opposition to the motion to dismiss and Juniper to submit its reply.       Dkt. No. 35.
 6   Pursuant to that schedule Core submitted its opposition on May 18, 2020 (Dkt. No. 49),
 7   and Juniper submitted its reply on June 8, 2020 (Dkt. No. 51). On June 17, 2020,
 8   without first contacting counsel for Juniper as required by Local Rule 7-3 and Section
 9   9(c) of the Court’s Standing Order, Core filed its Request for Leave to File a
10   Supplemental Brief in Response to Juniper’s Reply in Support of Its Motion to Dismiss
11   (“Request”) (Dkt. 53) and a proposed 12-page supplemental brief (“Supplemental
12   Brief”) (Dkt. 53-1).
13         The Court should strike Core’s Request and Supplemental Brief for several
14   reasons.
15           I.   The Court Should Strike Core’s “Request” And Supplemental Brief
16         Local Rule 7-3 requires counsel to meet and confer at least seven days prior to
17   filing a motion in a civil matter. C.D. Cal. L.R. 7-3. To satisfy Local Rule 7-3, counsel
18   must first “contact opposing counsel to discuss thoroughly, preferably in person, the
19   substance of the contemplated motion and any potential resolution.” Id. (emphasis
20   added). As noted in Section 9(c) of the Court’s Standing Order, “[c]ounsel must comply
21   with Local Rule 7-3” and “engage in a pre-filing conference.” (Dkt. 23 at 9 (emphasis
22   added)). The Court may strike or outright deny a motion or other relief if counsel fails
23   to meet and confer in good faith. See, e.g., Singer v. Live Nation Worldwide, Inc., No.
24   SACV 11-0427 DOC (MLGx), 2012 U.S. Dist. LEXIS 5196, at *5 (C.D. Cal. Jan. 13,
25   2012) (denying motion due to movant’s failure to abide by Local Rule 7-3).
26         Here, Core’s counsel made no effort to inform Juniper’s counsel that Core
27   contemplated filing its “Request,” let alone discuss the substance of its Request with
28   Juniper’s counsel. Core thus failed to meet its obligations under Local Rule 7-3 and
                                               3
                           DEFENDANT’S EX PARTE APPLICATION TO STRIKE
                   PLAINTIFF’S REQUEST FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF
Case 8:19-cv-02189-JAK-RAO Document 55 Filed 06/22/20 Page 5 of 9 Page ID #:3801




 1   Section 9(c) of the Court’s Standing Order to engage in a good-faith pre-filing
 2   conference. That Core captioned its filing as a “Request for Leave” rather than a motion
 3   does not relieve Core of its pre-filing obligations under the Local Rules and the Court’s
 4   Standing Order. See Lopez v. Liberty Mut. Ins., Co., No. 2:14-cv-05576-AB (JCx),
 5   2019 U.S. Dist. LEXIS 166397, at *7-8 (C.D. Cal. July 25, 2019) (denying “disguised
 6   motion to strike” due to movant’s failure to abide by Local Rule 7-3). Similar to the
 7   purported “objections” in Lopez, Core’s purported “Request for Leave” is nothing more
 8   than a motion in disguise and should have been filed as a regularly noticed motion, only
 9   after a pre-filing conference. See id. As such, the Court should strike Core’s Request.
10         Additionally, Local Rule 7-10 and Section 9(d) of this Court’s Standing Order
11   prohibit a party opposing a motion from filing a response to the movant’s reply absent
12   a prior written Court order. C.D. Cal. L.R. 7-10 (“Absent prior written order of the
13   Court, the opposing party shall not file a response to the reply.”); Dkt. No. 23 (Standing
14   Order) at 9 (“No supplemental brief shall be filed without prior leave of Court”). The
15   briefing schedule agreed to by the parties also did not include a Supplemental Brief.
16   Dkt. No. 35. Not only is Core’s proposed Supplemental Brief not contemplated by the
17   rules and the parties’ stipulation, but its Request is also not supported by good cause.
18         Indeed, the arguments in the Supplemental Brief could have (and should have)
19   been made in Core’s Opposition, are repetitive of arguments already asserted, and are
20   filled with misstatements and misrepresentations. Contrary to Core’s assertions, the
21   arguments in Juniper’s Reply (Dkt. No. 51) were not “new”—they were responsive to
22   arguments in Core’s Opposition. First, Core alleges the Reply includes “[a] new
23   argument that ‘Marking Applies When a Patentee Asserts Apparatus Claims in a Prior
24   Lawsuit, But Asserts Only Method Claims in a Later Lawsuit.” Request, ¶2(a). Far
25   from being new, this was a central argument in Juniper’s opening brief. See, e.g., Dkt.
26   No. 33 (Juniper’s Motion to Dismiss) at 8 (“Core asserted apparatus claims of the ’211
27   patent (in addition to method claims) in multiple prior cases before this Court…”), 10
28   (“District courts have routinely held that the marking statute is triggered once apparatus
                                                4
                            DEFENDANT’S EX PARTE APPLICATION TO STRIKE
                    PLAINTIFF’S REQUEST FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF
Case 8:19-cv-02189-JAK-RAO Document 55 Filed 06/22/20 Page 6 of 9 Page ID #:3802




 1   claims are asserted, even if they are later withdrawn”). Second, Core alleges that the
 2   Reply includes “[c]itations to several new district court cases.” Request, ¶2(b). These
 3   cases are directly responsive to Core’s arguments regarding the scope of the Hanson v.
 4   Alpine Valley Ski Area, Inc., 718 F.2d 1075 (Fed. Cir. 1983) decision and its attempt to
 5   distinguish American Medical, 6 F.3d 1523 (Fed. Cir. 1993). See, e.g., Dkt. No. 48 at
 6   4 (citing the cases Core points to in rebuttal to Core’s arguments regarding Hanson).
 7   Third, Core alleges that Juniper’s rebuttals to the arguments in Core’s Opposition about
 8   Hanson and Crown are new. Request, ¶2(c)-(i). For instance, Core states that Juniper
 9   presents “[a] new argument that Hanson and Crown Packaging did not establish “a
10   ‘bright line rule.’”   Request, ¶2(c).   But Core discussed the Hanson and Crown
11   Packaging decisions at length in its Opposition, and argued the holdings of Hanson and
12   Crown Packaging established a “bright-line rule.” Dkt. No. 49. In response, Juniper’s
13   Reply showed that contrary to Core’s assertions, Crown and Hanson did not establish a
14   bright-line rule. Dkt. No. 51 at 4 (“Core seeks to side-step American Medical by
15   claiming there is a ‘bright-line rule’…”), 5 (“Core’s attempt to extend the decisions into
16   a ‘bright-line’ rule conflicts with American Medical…”). The argument is not new or
17   unexpected, and cannot support a finding of good cause to deviate from the Local Rules,
18   the Court’s Standing Order, and the agreed briefing schedule.
19         Further, Core has already had ample opportunity to fully brief the issues raised
20   in Juniper’s motion to dismiss. Not only did Core address the merits of Juniper’s motion
21   to dismiss in its opposition to that motion (Dkt. No. 49), but Core also addressed the
22   merits of Juniper’s motion to dismiss in its opposition to Juniper’s motion to stay
23   discovery (Dkt. No. 43). Taking both of Core’s opposition briefs into account, Core’s
24   total briefing on the issues raised in Juniper’s motion to dismiss now totals over 40
25   pages, far more than the 25 pages allowed by the Local Rule 7 and Section 9(d) of this
26   Court’s Standing Order. See Dkt. No. 49 (25 pages) and Dkt. No. 43 (18 pages). 1
27   1
       Core’s proposed supplemental brief is also 12 pages. Section 9(d) of the Court’s
28   Standing Order limits reply briefs to 10 pages, and states that “[o]nly in rare instances
     and for good cause shown will the Court grant an application to extend the page
                                                5
                            DEFENDANT’S EX PARTE APPLICATION TO STRIKE
                    PLAINTIFF’S REQUEST FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF
Case 8:19-cv-02189-JAK-RAO Document 55 Filed 06/22/20 Page 7 of 9 Page ID #:3803




 1         For the reasons set forth above, Core’s Request and its Supplemental Brief should
 2   be stricken. Alternatively, to the extent the Court grants Core’s Request for Leave and
 3   considers Core’s proposed Supplemental Brief, Defendants respectfully request leave
 4   to file a short, substantive response to Core’s proposed Supplemental Brief, which
 5   includes various inaccuracies and misleading omissions.
 6          II.   Ex Parte Relief Is Appropriate
 7         “In order to justify ex parte relief, the moving party must establish (1) that its
 8   cause will be irreparably prejudiced if the underlying motion is heard according to
 9   regular noticed motion procedures, and (2) that it is without fault in creating the crisis
10   that requires ex parte relief, or that the crisis occurred as a result of excusable neglect.”
11   See generally Diaz v. Bank of Am. Home Loan Servicing, L.P., No. CV 09-9286 PSG
12   (MANx), 2010 WL 11549349, at *1 (C.D. Cal. July 20, 2010) (citing Mission Power
13   Eng’g Co. v. Continental Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995)).
14         Juniper will be irreparably prejudiced if its motion to strike Core’s Request is
15   heard according to the regular noticed motion procedures. Absent the requested ex parte
16   relief, under the normal requirements of Local Rule 6-1, the earliest that a motion to
17   strike could be heard is July 20, 2020, which is after the Court will have heard Juniper’s
18   pending motion to dismiss and also is a date that is closed on the Court’s hearing
19   calendar. Thus, without ex parte relief, Juniper will be effectively deprived of an
20   opportunity to oppose its admission or submit a response to the inaccurate and
21   misleading arguments in Core’s Request.
22         Juniper is also without fault for the circumstances requiring ex parte relief. The
23   parties previously agreed to a briefing schedule that did not contemplate Supplemental
24   Briefs. Nevertheless, on June 18, 2020, just weeks before the July 13, 2020 hearing on
25   Juniper’s motion to dismiss, Core filed its Request without providing Juniper with any
26   notice or complying with the Court’s rules.
27
28   limitations.” Dkt. No. 23 (Standing Order) at 9 (emphasis added). This is another basis
     for denying Core’s Request.
                                                6
                            DEFENDANT’S EX PARTE APPLICATION TO STRIKE
                    PLAINTIFF’S REQUEST FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF
Case 8:19-cv-02189-JAK-RAO Document 55 Filed 06/22/20 Page 8 of 9 Page ID #:3804




 1         Thus, good cause exists for Juniper to move ex parte so that its motion to strike
 2   can be considered by the Court in advance of the upcoming hearing to which it relates.
 3
 4    DATED: June 22, 2020             QUINN EMANUEL URQUHART & SULLIVAN,
 5                                     LLP
 6
 7                                     By: /s/ Todd Briggs
 8                                         Kevin P.B. Johnson
                                           Todd Briggs
 9                                         Ray Zado
                                           Attorneys for Defendant
10                                     JUNIPER NETWORKS, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               7
                           DEFENDANT’S EX PARTE APPLICATION TO STRIKE
                   PLAINTIFF’S REQUEST FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF
Case 8:19-cv-02189-JAK-RAO Document 55 Filed 06/22/20 Page 9 of 9 Page ID #:3805




 1
                                     PROOF OF SERVICE
 2          I am employed in the County of Los Angeles, State of California. I am over the
     age of eighteen years and not a party to the within action; my business address is Quinn
 3   Emanuel Urquhart & Sullivan, LLP, 865 S. Figueroa St. 10 th Floor, Los Angeles,
     California 90017.
 4          On June 22, 2020, I served true copies of the following document(s) described
 5   as:

 6   1.  DEFENDANT’S EX PARTE APPLICATION TO STRIKE PLAINTIFF’S
     REQUEST FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF
 7
 8
     on     the      interested     parties     in      this      action     as     follows:
 9
     Plaintiff Core Optical Technologies, LAWRENCE M. HADLEY - State Bar No.
10   LLC                                 157,728
                                         lhadley@glaserweil.com
11                                       STEPHEN E. UNDERWOOD - State Bar No.
12                                       320,303
                                         sunderwood@glaserweil.com
13                                       GLASER WEIL FINK HOWARD
                                         AVCHEN & SHAPIRO LLP
14                                       10250 Constellation Boulevard, 19th Floor
15                                       Los Angeles, California 90067
                                         Telephone: (310) 553-3000
16                                       Facsimile: (310) 556-2920
                                         LAWRENCE R. LAPORTE, State Bar No.
17                                       130,003
                                         Lawrence.LaPorte@lewisbrisbois.com
18                                       LEWIS BRISBOIS BISGAARD & SMITH
19                                       LLP
                                         633 West 5th Street, Suite 4000
20                                       Los Angeles, California 90071
                                         Telephone: 213.250.1800
21                                       Facsimile: 213.250.7900
22                                       Attorneys for Plaintiff
                                         Core Optical Technologies, LLC
23
24   __X_ BY EMAIL: I caused such documents to be personally transmitted to the
     person(s) at the email address(es) set forth above.
25        Executed on June 22, 2020 at Los Angeles, California.
26
                                                /s/ Nima Hefazi
27                                              Nima Hefazi
28

                           DEFENDANT’S EX PARTE APPLICATION TO STRIKE
                   PLAINTIFF’S REQUEST FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF
